Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated on 1/19/2021 have been fully considered and are persuasive.  The finality of the rejection dated 10/16/2020 has been withdrawn. 
Allowable Subject Matter
Upon further search and consideration and in light of claim amendment dated on 9/24/2020, claims 1-3, 9-11, 15-16 and 20-27 have been allowed.

/JIANYE WU/Primary Examiner, Art Unit 2462